Case 19-22390-CMB         Doc 89    Filed 05/06/20 Entered 05/06/20 08:28:57         Desc Main
                                   Document      Page 1 of 1



               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA

In re:

         EDWARD C. LECKEY             )             Case No. 19-22390-CMB
                                      )
                          Debtor.     )             Chapter 7
                                      )
                                      )             Document No. 7 3 , 8 4 & 8 8
         JEFFREY J. SIKIRICA,         )
         CHAPTER 7 TRUSTEE,           )
                                      )
                          Movant,     )
                                      )
                                v.    )
                                      )
         EDWARD C. LECKEY             )
                                      )
                          Respondent. )


                                     ORDER OF COURT

         AND NOW, this 6 t h                          May
                                   day of ____________________________, 2020, it is hereby

ORDERED and DECREED that the hearing on the Motion to Compel Debtor to Turnover

Records of the Estate Pursuant to 11 U.S.C. §521(4) filed by the Chapter 7 Trustee at Docket #73

                      July 16, 2020 at 2:00 PM
is continued until ________________________________________________________.

         The Chapter 7 Trustee shall notify the Court whether the information and/or documents

have been received by the Trustee before the time set forth above.



                                                    BY THE COURT:


    FILED
    5/6/20 8:26 am
    CLERK                                           Honorable Carlota M. Böhm
    U.S. BANKRUPTCY                                 United States Bankruptcy Judge
    COURT - WDPA
